1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    HERMAN JAMES BRATTON,                      Case No. EDCV 18-44-JVS (GJS)
12                 Plaintiff
                                                  ORDER ACCEPTING
13            v.                                  FINDINGS AND
                                                  RECOMMENDATIONS OF
14    COUNTY OF RIVERSIDE, et al.,                UNITED STATES
                                                  MAGISTRATE JUDGE
15                 Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint, all pleadings and documents filed and lodged in this action, the motion
20   to dismiss the First Amended Complaint brought by certain Defendants (Dkt. 47,
21   “Motion”), and the related Report and Recommendation of United States Magistrate
22   Judge (Dkt. 50, “Report”). The time for filing objections to the Report has passed,
23   and no objections have been filed with the Court.
24         Having completed its review, the Court accepts the findings and
25   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
26   the Motion is GRANTED; (2) Defendants A. Gayda, J. Rodriguez, R. Garcia, and
27   A. Hadraki are dismissed without leave to amend; (3) Defendants A. Sanchez, P.
28   Sanchez, and Chief Deputy Warden are dismissed without prejudice, pursuant to
1    Rule 4(m) of the Federal Rules of Civil Procedure; and the Magistrate Judge is
2    directed to issue any appropriate orders with respect to further proceedings in this
3    case.
4            IT IS SO ORDERED.
5
6    DATE: February 08, 2019                __________________________________
                                            JAMES V. SELNA
7                                           UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
